1
2
3
4
5
6
7
8
                                         UNITED STATES DISTRICT COURT
9
                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
11   TIM MOORE,                     )                                Case No. 2:18-cv-02919-WBS-KJN
                                    )
12             Plaintiff,           )                                ORDER GRANTING MOORE FREIGHT
                                    )                                BROKERS, INC. dba MOORE
13        vs.                       )                                TRANSPORTATION SERVICES’
14                                  )                                REQUEST TO APPEAR BY TELEPHONE
     ANG TRANSPORT INC., TUFF       )                                AT MOTION HEARING
15   MACHINERY LLC, MOORE FREIGHT   )
     BROKERS INC. doing business as )                                TIME:     1:30 p.m.
16   Moore Transportation Services, )                                DATE:     July 1, 2019
17   and DOES 1 through 10,         )                                CRTRM.:   5
     inclusive,                     )
18                                  )                                FILING DATE:   November 6, 2018
                Defendants.         )
19                                  )                                TRIAL DATE:    Pending.
20
21
22
23
24
25
26
27
28



     G:\docs\shu\dshu2\inBOX\Signed\18cv2919 Moore - Order Re Deft
     Moore Freight's Req to Appr by phone at July 1 Motn Hrng.docx
                                                                                      [PROPOSED] ORDER
1             The request to appear by telephone at motion hearing of
2    defendant Moore Freight Brokers, Inc. dba Moore Transportation
3    Services (“MTS”) came on for consideration by the Court. The
4    Court, having considered MTS’s request and having found that
5    good cause exists, orders:
6             1.        MTS’s counsel may appear by telephone at the motion
7                       hearing of July 1, 2019 at 1:30 p.m.;
8             2.        On that date, counsel shall be available to the Court
9                       on his direct line, (310) 448-2996;
10            3.        The        courtroom              deputy         shall   email   counsel    with
11                      instructions on how to participate in the telephone
12                      conference call; and
13            4.        Counsel shall follow those instructions.
14
15            IT IS SO ORDERED.
16   Dated:         June 18, 2019
17
18
19
20
21
22   Submitted on June 18, 2019 by:
23   ROBERTS & KEHAGIARAS LLP
24
25   s/Andrew D. Kehagiaras

26
     Attorneys for defendant
27   MOORE FREIGHT BROKERS, INC.
     dba MOORE TRANSPORTATION SERVICES
28


                                                                     1
     G:\docs\shu\dshu2\inBOX\Signed\18cv2919 Moore - Order Re Deft
     Moore Freight's Req to Appr by phone at July 1 Motn Hrng.docx
                                                                                         [PROPOSED] ORDER
